DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 5/6/2022, none of the claims were amended, no claims were cancelled and no claims were newly introduced. Accordingly claims 1, 45-63 are currently pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 45-49, 51-52, 54-55, 57-62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfaffinger (EP 1 475 996 B1) hereinafter Pfaffinger.
Regarding claim 1, Pfaffinger teaches A method of producing an acoustic radiation pattern (“This invention relates generally to the field of audio-signal processing and more particularly to a stereo audio-signal reproduction system, which provides improved sound-source imaging and accurate perception of desired source-environment acoustics.” in ¶[0001]), the method comprising: receiving an input audio signal representing a first acoustic radiation pattern (“Two stereo input signals 10, 11 are fed into the non-linear compensation unit 8 to which the linear compensation unit 7 is connected downstream.” in ¶[0076]); and generating an acoustic monopole and an acoustic dipole based on the input audio signal (“Another loudspeaker arrangement 650 is shown in FIG. 16A, with the processing system being represented by the signal combinations shown therein as loudspeaker signals. At the top, a single-diaphragm-loudspeaker symbol in open baffle represents a dipole radiator 652, while a similar symbol in closed baffle represents a monopole radiator 654.” in ¶[0128]) wherein generating the acoustic monopole and the acoustic dipole produces a second acoustic radiation pattern substantially similar to the first acoustic radiation pattern (“In high fidelity sound reproduction systems, the sound reaching the listener should conform as precisely as possible to the supplied source signal, or in accordance with a desired acoustics or sound behavior. The impact of current solid state technology in this field has been such that the electronic components, themselves, add very little coloration to the audio signals being processed” in ¶[0002]).
Regarding claim 45, Pfaffinger teaches the method of claim 1, Pfaffinger further teaches the method further comprising wherein the input audio signal comprises: a first signal component corresponding to a left side of the first acoustic radiation pattern; and a second signal component corresponding to a right side of the first acoustic radiation pattern (“the embodiment shown in FIG. 25 comprises only two loudspeakers 850, 851 but can be adapted easily to three and more loudspeakers (or groups of loudspeakers). The loudspeakers 850, 851 are supplied with stereo signals, i. e. a left channel signal L and right channel signal R.” in ¶0166]).
Regarding claim 46, Pfaffinger teaches the method of claim 45, Pfaffinger further teaches the method further comprising wherein: the first signal component represents a recording of the first acoustic radiation pattern captured by a first recording device (microphone 4 in Fig. 1); and the second signal component represents a recording of the first acoustic radiation pattern captured by a second recording device (The microphone 5 in Fig. 1 and “The means for providing two input signals may comprise means for reformatting stereo audio signals into binaural signals.” In ¶[0017]).
Regarding claim 47, Pfaffinger teaches the method of claim 45, Pfaffinger further teaches the method further comprising generating the acoustic monopole (“while a similar symbol in closed baffle represents a monopole radiator 654.” in ¶[0128]) based on a sum of the first signal component and the second signal component (In Fig. 16A the signal produced by 654 is L+R divided by F).
Regarding claim 48, Pfaffinger teaches the method of claim 45, Pfaffinger further teaches the method further comprising generating the acoustic dipole (“a single-diaphragm-loudspeaker symbol in open baffle represents a dipole radiator 652” in ¶[0128]) based on a difference between the first signal component and the second signal component (In Fig. 16A the signal produced by 652 is L-R divided by S-A).
Regarding claim 49, Pfaffinger teaches the method of claim 1, Pfaffinger further teaches the method further comprising wherein the first acoustic radiation pattern corresponds to a binaural recording (“To obtain the binaural recordings to be processed, an accurate model of the human head fitted with carefully made ear-canal microphones,” in ¶[0100]). 
Regarding claim 51, Pfaffinger teaches the method of claim 1, Pfaffinger further teaches the method further comprising generating the acoustic monopole at a first transducer (“while a similar symbol in closed baffle represents a monopole radiator 654.” in ¶[0128]) and generating the acoustic dipole at least one second transducer (“a single-diaphragm-loudspeaker symbol in open baffle represents a dipole radiator 652” in ¶[0128]).
Regarding claim 52, Pfaffinger teaches the method of claim 51, Pfaffinger further teaches the method further comprising wherein the at least one second transducer comprises a first source and a second source configured to emit acoustic radiation in substantially opposite directions to each other (“The front-side and back-side radiations from a dipole are of opposite polarity, as indicated. Also as indicated, the paths A and S taken by the front-side radiation, while the back-side paths would be the equivalent paths A' and S' (of which s· alone is shown in dashed line}.” in ¶[0128]).
Regarding claim 54, Pfaffinger teaches the method of claim 1, Pfaffinger further teaches wherein generating the acoustic monopole and the acoustic dipole comprises using equalization to control the ratio of the amplitude of the acoustic monopole to the amplitude of the acoustic dipole (“FIG. 3C is a generalized block diagram illustrating the control unit 62 for the linear compensation unit of FIG.3B. The signal 63 from the signal source 56 is supplied to an equalizer unit 66 for controlling the desired sound according to sound control signals 71.” in ¶[0088] and “The audio signals from the artificial or synthetic head 151 are coupled, either directly or via a record/ playback system, to a shuffler circuit 150, which provides crosstalk cancellation and naturalization of the audio signals” in ¶[0089]).
Regarding claim 55, Pfaffinger teaches the method of claim 1, Pfaffinger further teaches the method further comprising wherein the second acoustic radiation pattern is substantially identical to the first acoustic radiation pattern (“In high fidelity sound reproduction systems, the sound reaching the listener should conform as precisely as possible to the supplied source signal, or in accordance with a desired acoustics or sound behavior. The impact of 10 current solid state technology in this field has been such that the electronic components, themselves, add very little coloration to the audio signals being processed.” in ¶[0002]).
Regarding claim 57, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 58, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 45 (see rejection of claim 45 above).
Regarding claim 59, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 46 (see rejection of claim 46 above).
Regarding claim 60, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 47 (see rejection of claim 47 above).
Regarding claim 61, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 48 (see rejection of claim 48 above).
Regarding claim 62, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 49 (see rejection of claim 49 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 50, 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffinger (EP 1 475 996 B1) hereinafter Pfaffinger in view of Zhang et al (EP 2875624 B1) hereinafter Zhang.
Regarding claim 50, Pfaffinger teaches the method of claim 1, Pfaffinger does not specifically disclose the method further comprising wherein the first acoustic radiation pattern corresponds to a Blumlein recording however,
Since it is known in the art as evidenced by Zhang for a method to further comprise wherein the first acoustic radiation pattern corresponds to a Blumlein recording in (“The Blumlein pair consists of an array of two matched microphones 705a, 705b of bi-directional pickup pattern, positioned β = 90° from each other, which corresponds to an offset angle α of 45°for each of the two directional microphones 705a, 705b with regard to the central direction 710 for stereo recording” in ¶[0005]),
An ordinary skilled in the art would have been motivated to modify Pfaffinger with the teachings of Zhang for the benefit of improving the accuracy of the method,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Pfaffinger with Zhang.
Regarding claim 63, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 50 (see rejection of claim 50 above).

Claims 53, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfaffinger (EP 1 475 996 B1) hereinafter Pfaffinger in view of Greenberger (US 5870484).
Regarding claim 53, Pfaffinger teaches the method of claim 52, Pfaffinger does not specifically disclose the method further comprising where a distance between the first and second sources is approximately half a representative wavelength of the first acoustic radiation pattern however,
Since it is known In the art as evidenced by Greenberger for a method to further comprise where a distance between the first and second sources is approximately half a representative wavelength of the first acoustic radiation pattern in (“The maximum frequency up to which first order gradient behavior can be maintained (assuming the loudspeaker elements used behave as ideal monopole sources) occurs for D-Grad systems when (d+D)/.lambda.=1, and for MD-Grad and combination systems when D/.lambda.=0.5 (the dipole element spacing is 1/2 a wavelength).” in Col. 24 lines 16-19),
An ordinary skilled in the art would have been motivated to modify Pfaffinger with the teachings of Greenberger for the benefit of improving the accuracy of the method,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Pfaffinger with Greenberger.
Regarding claim 56, Pfaffinger teaches the method of claim 1, Pfaffinger does not specifically disclose the method further comprising generating the acoustic monopole and the acoustic dipole from sources disposed in a same loudspeaker cabinet however,
Since it is known in the art as evidenced by Greenberger for a method to further comprise generating the acoustic monopole and the acoustic dipole from sources disposed in a same loudspeaker cabinet in (Fig. 15b shows a dipole and a monopole signal going into three transducers inside one rectangular unit producing both acoustic radiation patters),
An ordinary skilled in the art would have been motivated to modify Pfaffinger with the teachings of Greenberger for the benefit of improving the size of the device performing the method,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Pfaffinger with Greenberger.

Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive. because of the following:

With regard to applicant’s argument “Discussion Of Rejections under 35 U.S.C. 102” examiner has reviewed applicant’s arguments but respectfully disagrees because:
Concerning applicant’s argument “In Contrast Pfaffinger fails to appreciate Applicant’s discovery ...., because Pfaffinger does not appreciate the orthogonality of the portions of an acoustic radiation pattern, as discussed above, Pffafinger therefore does not disclose the approach recited by the claim of the present application”, 
Examiner respectfully disagrees because the broadest reasonable interpretation of claim 1 does not require the inclusion of the limitations “orthogonality” or “portions”, neither does it requires the reference be similar to application under examination,  the scope of the claim is defined by the broadest reasonable interpretation of the claim, and the BRI of claim 1 can be merely interpreted as producing an acoustic Monopole and dipole based on an input signal that would create an acoustic radiation pattern similar to the acoustic pattern produced by the same input signal, the reference Pffafinger as shown in the rejection of claim 1 above uses an input signal or signals (see rejection of claim 1 above), creates an acoustic radiation pattern (shown in Fig. 16A and the rejection of claim 1 above), the acoustic radiation pattern is created using an acoustic monopole and dipole (as shown in Fig. 16 and the rejection of claim 1 above), and the acoustic pattern created is based on the input signal and any acoustic radiation pattern produced using the same input signal will be “substantially similar” to the radiation pattern created by Pffafinger (see rejection of claim 1 above), therefore the reference teaches on the broadest reasonable interpretation of the claim and the rejection is maintained.
Concerning applicant’s argument “Instead of producing "a second acoustic radiation pattern substantially similar to the first acoustic radiation pattern" using the monopole and dipole, Pfaffinger instead uses the compensation means and transfer functions including crosstalk cancellation. Pfaffinger therefore does not contemplate or disclose "generating an acoustic monopole and an acoustic dipole based on the input audio signal, wherein generating the acoustic monopole and the acoustic dipole produces a second acoustic radiation pattern substantially similar to the first acoustic radiation pattern."
Examiner respectfully disagrees because even though Pffafinger does teach signal compensation means, transfer functions including crosstalk cancellation, which is a different process from the invention under examination however since Pffafinger also teaches producing an acoustic monopole and dipole from an input signal to create an acoustic radiation pattern similar to an acoustic radiation pattern produced by the same input signal (see rejection of claim 1 above), the rejection is maintained.
Concerning applicant’s argument “Regarding the particular claim element “a second acoustic radiation pattern substantially similar to the first acoustic radiation pattern," the Office Action cites [0002] of Pfaffinger, which states "[i]n high fidelity sound reproduction systems, the sound reaching the listener should conform as precisely as possible to the supplied source signal, or in accordance with a desired acoustics or sound behavior." However, this is a general statement regarding the aim of Pfaffinger, and it does not disclose how such aim is achieved. There are many ways that "sound reaching the listener" can "conform as precisely as possible to the supplied source signal," and Pfaffinger provides its own, different approach involving compensation and transfer functions with crosstalk cancellation, as described. Pfaffinger is thus directed to a form of signal processing and focuses on defining the reflective/refractive signal paths given a traditional source model in the surrounding air, which is typical when discussing stereo cross-talk cancellation. This is far different from Claim 1 which recites that a "second acoustic radiation pattern" is produced that is "substantially similar to the first acoustic radiation pattern.", 
Examiner has reviewed the argument but respectfully disagrees because in its broadest reasonable interpretation the limitation above can be interpreted as :
First acoustic radiation pattern = pattern produced without the acoustic dipole and monopole using the input signal.
Second acoustic radiation pattern = pattern produced using the acoustic monopole and dipole using the same input signal.
And since the reference teaches that the sound reaching the listener should conform as precisely as possible to the supplied source signal, and since the first and second acoustic radiation patterns are based on the same input signal , they must also (first and second acoustic radiation patterns) be similar.
Concerning applicant’s argument “Further, Pfaffinger fails to teach or suggest "generating an acoustic monopole and an acoustic dipole based on the input audio signal, wherein generating the acoustic monopole and the acoustic dipole produces a second acoustic radiation pattern substantially similar to the first acoustic radiation pattern." Pfaffinger is conceptually far different from the claimed subject matter. Pfaffinger is concerned with a well-known problem in the industry of stereo cross-talk cancellation and the solution is its cancellation by signal processing. Stereo crosstalk relates to leakage between the signals of the left and right channels of an audio recording, and is an inherent problem with common panoramic left and right setups. This problem is common in the industry and typically seen in a "classical" stereo setup. However, with the novel approach in Claim 1, stereo crosstalk cancellation is not required. In fact, stereo crosstalk cancelation would compromise the acoustic reciprocity of the recordings using the claimed subject matter. For example, the method of Pfaffinger would compromise a Blumlein recording (which Pfaffinger does not disclose), as Pfaffinger's approach would affect the radiation pattern that is used to emulate the head transfer function. There is therefore no suggestion to one of ordinary skill in the art to arrive at the claimed subject matter based on Pfaffinger's disclosure”
Examiner has reviewed the argument but respectfully disagrees because the even though Pffafinger might be performing additional signal processing steps in addition to the scope of claim 1 however, 
Since the broadest reasonable interpretation of the claim only requires that an acoustic monopole and dipole are producing a second acoustic radiation pattern (see rejection of claim 1 above), and the second acoustic radiation pattern is generated from an input signal (see rejection of claim 1 above), and that the second acoustic radiation pattern is similar to a first acoustic radiation pattern, 
The reference includes all these broad limitations regardless of what other processing steps the reference further comprises, also the argument that the reference is conceptually far different from the invention of claim 1 is not a requirement especially since the claim did not comprise any conceptual limitations,
Concerning applicant’s argument “The claimed subject matter also provides certain unique advantages over the art. For example, in some embodiments, the claimed subject matter uses processing in the time domain. In contrast, Pfaffinger discloses processing in the frequency domain. However, for Blumlein equations to be valid, and therefore for the correct signals to be produced, the signals should be analyzed in the time domain. While the produced signals of Pfaffinger may be converted to the time domain at some point after being manipulated, this will result in a distortion of the original signal and carries a considerable risk of losing critical signal information. The claimed subject matter, on the other hand, introduces as little distortion to the signal as possible. 
The claimed subject matter is therefore not suggested by the art and provides unique advantages due to its novel approach to sound reproduction. As stated in the Specification at [0006-0007]: 
Despite many sound recording and playback techniques being available, there is a general disregard in the art for accurately reproducing the acoustic radiation pattern of an input piece of audio when the audio is generated for consumption by a listener. To date, there has been no solution to how to reproduce the acoustic radiation pattern carried in an input audio signal in an accurate manner. 
The inventors of the present application have realized that, by providing an audio output method and apparatus designed to produce a sound field having a shape that corresponds to that encoded in an input signal, rather than choosing a signaling method and transducer configuration based on other factors, an improved reproduction of the sound field can be achieved. 
For at least the above reasons, Claim 1 is patentable over Pfaffinger.”
Examiner has reviewed the argument but respectfully disagrees because all the concepts, features and advantages of the invention to which the applicant eludes in his argument above are not present in the language of claim 1, therefore the need for the reference to teach all these concepts and features is not required. Therefore the rejection is maintained.
Concerning applicant’s argument “Independent Claim 57 
Independent Claim 57 recites the following: 
57. A loudspeaker device comprising: 
an interface configured to receive an input audio signal representing a first acoustic radiation pattern; 
 
 
 
 
a first transducer and at least one second transducer configured to generate an acoustic monopole and an acoustic dipole based on the input audio signal, wherein the first and second transducers are configured to generate the acoustic monopole and the acoustic dipole to produce a second acoustic radiation pattern substantially similar to the first acoustic radiation pattern. 
For at least similar reasons as discussed above with respect to Claim 1, Pfaffinger fails to disclose or suggest "an interface configured to receive an input audio signal representing a first acoustic radiation pattern; a first transducer and at least one second transducer configured to generate an acoustic monopole and an acoustic dipole based on the input audio signal, wherein the first and second transducers are configured to generate the acoustic monopole and the acoustic dipole to produce a second acoustic radiation pattern substantially similar to the first acoustic radiation pattern," as recited in Claim 57. Claim 57 is therefore patentable over Pfaffigner.”
Examiner has reviewed the argument but respectfully disagrees for the same reasons discussed in the response to arguments concerning claim 1 above (see response to arguments of claim 1 above). And therefore the rejection is overcome.
Concerning applicant’s argument “Dependent Claims 45-49, 51-52, 54-55, and 58-62”, 
Examiner has reviewed the argument but respectfully disagrees since the claims depend on claims 1 or 57, and since the examiner maintained the rejection of claims 1 and 57 the rejection is maintained.
Concerning applicant’s argument “Discussion of Rejections under 35 U.S.C. § 103 ... Applicant respectfully requests withdrawal of the rejections under 35 U.S.C. § 103 and reconsideration and allowance of Claims 50, 53, 56, and 63.”
Examiner has reviewed the argument but respectfully disagrees because the independent claims upon which they depend are still rejected (see response to arguments of claim 1 above), therefore the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654